Citation Nr: 0608140	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension claimed as 
being proximately due to or the result of the veteran's 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of February 2002 from the 
Cleveland, Ohio, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension and peripheral neuropathy 
secondary to the veteran's service-connected diabetes 
mellitus.  

It is noted that the issues of entitlement to a rating in 
excess of 20 percent for the service connected diabetes 
mellitus and entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability have not been perfected on appeal to the Board.  
These issues were denied by rating decision in July 2004; a 
notice of disagreement was received in August 2004; and a 
statement of the case was issued in September 2004.  As a 
substantive appeal has not been received, these issues are 
not before the Board for consideration at this time.  See 38 
C.F.R. §§ 20.200, 20.202 (2005).

In May 2005, the Board remanded both issues for the purpose 
of obtaining additional medical information.  Based on that 
development, service connection was granted for peripheral 
neuropathy in October 2005.  As such, that issue is no longer 
before the Board.  The remaining issue has since been 
returned to the Board for review.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on the part of the 
veteran.


REMAND

As noted above, the Board remanded the claim in May 2005.  In 
that Remand, the Board requested the following:

Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that 
peripheral neuropathy or hypertension:  
a) is proximately due to the service 
connected diabetes mellitus, or b) 
whether peripheral neuropathy or 
hypertension has been permanently 
aggravated by the veteran's service- 
connected diabetes mellitus.  (In 
answering these questions, the examiner 
must use the standard of proof provided 
by the Board.)  All factors upon which 
the VA medical opinion is based must be 
set forth in the record.

It is noted that the Board specifically requested that the 
veteran be examined by a physician.  

The record reflects that the veteran was examined in 
September and October of 2005 by a nurse practitioner.  He 
was not examined by a diabetes mellitus specialist or a 
cardiologist.  While a nurse practioner is a registered nurse 
who has completed advanced education and training in the 
diagnosis and management of common medical conditions, there 
is nothing in the record that would indicate that the nurse 
practitioner had the requisite skill or experience to provide 
a definitive diagnosis as to whether the veteran's 
hypertension was related to or affected by his service-
connected diabetes mellitus.  

It is the Board's opinion that the RO/AMC did not comply with 
the remand instructions as the RO/AMC did not ensure that a 
doctor conducted the requested examination even though the 
Board specifically requested that this occur.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
examination comments did not specifically obtain the 
information needed by the Board and since it was not 
accomplished by the appropriate medical personnel, the claim 
must be returned to the RO/AMC for further action.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a 
cardiology examination by a physician; 
i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera, to assess the 
nature and etiology of his claimed heart 
disability, to include hypertension.

The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The examiner should render an opinion on 
the following:

Has the veteran's hypertension or any 
other found heart disorder in this case 
been caused or aggravated by his diabetes 
mellitus?  Concerning aggravation, 
temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute aggravation unless the 
underlying condition has worsened.  
Therefore, please clarify whether 
diabetes mellitus may have merely caused 
temporary elevated blood pressure 
readings or other symptoms or whether it 
has caused the underlying disease of 
hypertension to worsen in this case.

If an opinion on this matters cannot be 
stated in terms of medical certainty, the 
examiner should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not that diabetes 
mellitus has caused hypertension, or 
whether it is likely or unlikely or at 
least as likely as not that diabetes 
mellitus has made the hypertension worse.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The examiner should take into account any 
statements made by the veteran or any 
other individuals that are contained in 
the claims folder.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the veteran's claims and determine whether the 
veteran's claim may be granted.  If any determination remains 
adverse to the veteran, he and his representative should be 
provided a supplemental statement of the case that contains 
any additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The veteran and his representative 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

